Order entered June 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01001-CV

                              NATALIE L. HOLMES, Appellant

                                                V.

                    SOUTHERN METHODIST UNIVERSITY, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-11311

                                            ORDER
       The June 27, 2016 motion to withdraw as counsel for appellant, filed by attorney

Lawrence Fischman, is GRANTED, and the Clerk of the Court is DIRECTED to (1) remove

Mr. Fischman as appellant’s counsel of record in this cause and (2) list as counsel

                                      Natalie L. Holmes
                                      State Bar No. 24044724
                                      Kevin W. Holmes, CPA, Inc.,
                                      2203 Timberloch Pl., Suite 115
                                      The Woodlands, Texas 77380
                                      Telephone: (281) 296-6667
                                      woodlandsattorney@gmail.com.



                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE